Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 were previously pending and subject to a Final Office Action having a notification date of November 30, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an RCE on February 21, 2021 amending claims 1, 4, 8, 11, 15 and 18.  Claims 3, 5, 10, 12, 17, and 19 were canceled. 
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21, as recited in the Amendment, are currently pending and subject to the non-final office action below.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021, and February 27, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 10, regarding 35 U.S.C. § 101 Rejection Section, filed February 17, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  The rare being maintained. Please see updated rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4, 6-7 are directed to a method (i.e., a process), claims 8-9, 11, 13-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18, 20-21 are directed to a system (i.e., a machine).  Accordingly, claims 1-21 are all within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 15 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:

obtaining encounter information of a patient encounter, wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems; 
processing the encounter information to:
associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein at least the second encounter participant is a patient; and 
generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information; and
filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and the second portion of the at least one of audio encounter information obtained via the one or more audio and the machine vision encounter information obtained via the one or more machine vision systems. 
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because associating encounter information with people, generating an encounter transcript, and filtering encounter transcript all relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because associating encounter information with people, generating encounter transcript and filtering encounter transcripts are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16, 18, 20-21 (similarly for dependent claims 2, 4, 6-7, and 9, 11, 13-14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 16 and 18 (similarly to claims 2, 4, and 9, 11), these claims merely recite specific kind of encounter information that was obtained. Claim 16 (similarly to claims 2 and 9) recites encounter information obtained from a patient, a medical professional, or a third party. Claims 18 (similarly to claims 4, and 11) recite encounter information obtained via specific machine vision system such as RGB imaging system. 
In relation to claims 20-21 (similarly to claims 6-7, and 13-14), these claims merely recite specific kind of encounter information that was obtained using a virtual assistant and during a pre-visit or post-visit of patient encounter.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be 
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
obtaining encounter information of a patient encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
processing the encounter information to:
associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein at least the second encounter participant is a patient; and 
generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information; and
filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user (conventional computer implementation as noted below, see MPEP § 2106.05(f)) of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the second portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)). 

Regarding the additional limitations of the computer system that includes a processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems”, and “on a user interface displaying the encounter information by a user” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 16 (similar to claims 2 and 9), regarding the additional limitation “obtaining encounter information from a medical professional; obtaining encounter information from a patient; and obtaining encounter information from a third party” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 18 (similar to claims 4 and 11), regarding the additional limitation “an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system” the 
For claim 20 (similar to claims 6 and 13), regarding the additional limitation “virtual assistant” the Examiner submits that this additional limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 21 (similar to claims 7 and 14), regarding the additional limitation “virtual assistant” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is 
For these reasons, representative independent claim 15 with its dependent claims 16, 18, 20-21 and analogous independent claim 1 with its dependent claims 2, 4, 6-7, analogous independent claim 8 with its dependent claims 9, 11, 13-14 do not recite additional elements that integrate the judicial exception into a practical application. 
2019 PEG: Step 2B:  
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems” and “on a user interface displaying the encounter information by a user”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 16 and analogous dependent claims 2 and 9, regarding the additional limitation of “obtaining encounter information from a medical professional; obtaining encounter information from a patient; and obtaining encounter information from a third party,” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 18 and analogous dependent claims 4 and 11, regarding the additional limitation of “an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).

In dependent claim 21 and analogous dependent claims 7 and 14, regarding the additional limitation “virtual assistant” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 are ineligible under 35 USC §101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, 11, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety") in view of U.S. Patent App. Pub. No. 2014/0169767 to Goldberg ("Goldberg"), and further in view of U.S. Patent App. Pub. No. 2014/0288968 to Johnson ("Johnson").
Regarding claims 1, 8 and 15, Palakodety discloses:
A computing system (see Fig. 1 and [24], a computing system 100) including a processor (see [41], processor 202) and memory (see [41], memory 206) configured to perform operations comprising: 
obtaining encounter information of a patient encounter (see Fig. 1 and [25], media source 130 provides audio or video data. See [31], transcribing module 115 transcribe audio data from media source into text transcripts. Also see [32], extraction module 117 extracts information from transcribed transcripts to extract information such as patient’s profile information and health history. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. The media source is audio/video data from doctor’s office during a patient encounter), wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors (see [12], audio input recorded by microphone); 
processing the encounter information to:
associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors, and wherein the first encounter participant is a medical professional (see [30], diarization module 113 use deep neural network to identify speakers from the input media data. Also see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. See [56], determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation. See [71] and Fig. 5, the diarization module 113 divides 550 audio data into segments and identifies 560 speakers for one or more of the segments. Also see [78] and Fig. 6, determination module 350 determines the speaker of the audio segment as the speaker whose enrollment sample constructs the audio sequence with the highest score. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. See [38], patient-doctor conversations, the encounter participants during a patient ), and 
associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors, wherein at least the second encounter participant is a patient (similarly as above, see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. Also see [56], determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. See [38], patient-doctor conversations, the encounter participants during a patient encounter is doctor and patient. The first encounter participant is a doctor and second encounter participant is a patient); and 
generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information (see [30] diarization module 113 diarizes speakers for audio data and passes each continuous segment of audio belonging to an individual speaker to the transcribing module 115. Also see [31], transcribing module 115 receives audio segments and produces a text transcript where each segment of speech is labeled with a speaker); and
filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and the second portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems.
Palakodety does not explicitly discloses:
machine vision encounter information obtained via one or more machine vision systems,
filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion of the at least one of audio information and the second portion of the at least one of audio information.
However, Johnson teaches that it was known in the medical information documentation art at the time of filing to include: machine vision encounter information obtained via one or more machine vision systems (see [45] and Fig. 1, patient medical procedure documentation system monitors the procedure and captures audio and/or video to the A/V data file (step 112). Captured video frame is copied to a local memory in the camera control device. Also see Fig. 4 and [56], video processor 413 is responsible for receiving and analyzing the video frames of medical procedure captured by video camera 416) in order to provide complete, temporal, accurate documentation of patient care (see paragraph [6]-[8] of Johnson).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation before the effective filing date of the claimed invention to modify the system of Palakodety to include machine vision encounter (video) information obtained via one or more machine vision systems as taught by Johnson in order to provide complete, temporal, accurate documentation of patient care.    
However, Goldberg teaches that it was known in the transcription art at the time of filing to include: filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion of the at least one of audio information and the second portion of the at least one of audio information (see [188] and Fig. 11, Fig. 11 shows a user interface for transcript and video/audio editing. Panel A shows the event list. Panel B shows thumbnails of the events. Also see [49], an event is the original audio/video file. User select an event from Panel A or Panel B, the corresponding transcript is shown in Panel C. The corresponding video or audio is shown in Panel E. Event transcript has several labels which associate with different portions of the transcripts. See [58], a ‘label’ is defined to be any word or phrase created and applied to a portion of a transcript in order to uniquely identify that transcript piece and/or its corresponding video. Labels may include: speaker identity, speaker sex, date of video/audio, topics covered etc. See [59], Labels is used to search for specific portions of videos and transcripts. For example, labels such as different encounter participant can be searched in Panel A, the search result is shown in Panel B. The corresponding transcript of the selected result is shown in Panel C and the corresponding video/audio is displayed in Panel E) in order to eliminate the time inefficiencies, reduce labor, and reconcile the transcript with its source in the conventional transcription process (see paragraph [11]-[12] of Goldberg).
Therefore, it would have been obvious to one of ordinary skill in the art of transcription before the effective filing date of the claimed invention to modify the system of Palakodety to include filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion of the at least one of audio information and the second portion of the at least one of audio information as taught by Goldberg in order to eliminate the time inefficiencies, reduce labor, and reconcile the transcript with its source in the conventional transcription process. As in Goldberg, it is within the capabilities of one of ordinary skill in the art to filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface displaying the encounter information by a user of one of the first portion  and the second portion of the at least one of Palakodety’s audio encounter information obtained via the one or more audio sensors, in order to eliminate the time inefficiencies, reduce labor, and reconcile the transcript with its source in the conventional transcription process, and the results would have been predictable to one of ordinary skill in the art of transcription. See MPEP § 2143 (C).


Regarding claims 2, 9 and 16, Palakodety discloses:
obtaining encounter information from a medical professional (see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. Also see Fig. 1 and [25], media source 130 provides audio or video data. The media source is audio/video data from doctor’s office during a patient encounter). 
Regarding claims 4, 11 and 18, Palakodety does not explicitly discloses:
the one or more machine vision systems includes one or more of: 
an RGB imaging system; an infrared imaging system;
an ultraviolet imaging system; 
a laser imaging system; 
an X-ray imaging system; 
a SONAR imaging system; 
a RADAR imaging system; and 
a thermal imaging system.
However, Johnson teaches that it was known in the medical information documentation art at the time of filing to include: an RGB imaging system (see Fig. 4 and [56], medical procedure captured by video camera 416. Typical video imaging is carried out using RGB, so inherently the video cameras use ) in order to provide complete, temporal, accurate documentation of patient care (see paragraph [6]-[8] of Johnson).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation before the effective filing date of the claimed invention to modify the system of Palakodety to include an RGB imaging system as taught by Johnson in order to provide complete, temporal, accurate documentation of patient care.  

Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety") in view of U.S. Patent App. Pub. No. 2014/0169767 to Goldberg ("Goldberg"), and further in view of U.S. Patent App. Pub. No. 2012/0197660 to Prodanovich ("Prodanovich").
Regarding claims 6, 13 and 20, Palakodety does not explicitly disclose:
obtaining encounter information includes: 
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter.
However, Prodanovich teaches that it was known in the medical information management art at the time of filing to include: utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter (see [156], Patient portal 130 allows new patients to enter necessary information ahead of their first visit. See [164], new patient can fill out information to register and login to use Patient portal. See [234] patient logs in to the Patient portal and fill out the Pre-Visit Questionnaire. See [236], “Upon first sign-in and filling in the General Questionnaire, the new patient is presented with the Pre-Visit Questionnaire in a form of wizard. The new patient is offered to provide the list of complaints (first is Chief Complaint), and HPI for each complaint. Then the system can guide the patient to fill in ROS, and can offer the patient to ) in order to speed up the process in the Clinic and efficiently streamline patients' visits, documentation and care (see paragraph [6] and [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information management before the effective filing date of the claimed invention to modify the system of Palakodety to utilize a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter as taught by Prodanovich in order to speed up the process in the Clinic and efficiently streamline patients' visits, documentation and care.  
Regarding claims 7, 14 and 21, Palakodety does not explicitly disclose:
obtaining encounter information includes: 
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter.
However, Prodanovich teaches that it was known in the medical information management art at the time of filing to include: utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (see [118], Patient portal 130 allows patients to enter follow up information about the active dermatologic problems diagnosed during previous encounters. “That is, a brief assessment of the established active dermatologic problems is done on the follow-up visits. The assessment usually includes a question whether the active dermatologic problem is better, worse, or the same on the follow-up visit as it was before the treatment was started. The patient portal 130 includes an algorithmically generated questionnaire in order to assess the above.”) in order to speed up the process in the Clinic and 
Therefore, it would have been obvious to one of ordinary skill in the art of medical information management before the effective filing date of the claimed invention to modify the system of Palakodety to utilize a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter as taught by Prodanovich in order to speed up the process in the Clinic and communicate information efficiently to facilitate comprehensive and efficient medical attention. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Tsai et al. (U.S. Patent App. Pub. No. 20120078626) discloses transcribing videos and audios into transcripts with the function of filtering objects in the video or audio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.W./Examiner, Art Unit 3686   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686